Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites the light-guide member according to claim 21, wherein along a direction perpendicular to the second plane and at the second distance, the second plane at the first distance is between the second plane and the third plane. However, the Examiner is unclear how the second plane is between itself and the third plane. Thus, claim 38 is unclear and indefinite. 
Claims 38 will be examined as best understood by the Examiner. 

Response to Arguments
Applicant's arguments filed 12/17/21 have been fully considered but they are not persuasive. Applicant argues that Wang (US8189263) requires that the configuration of the reflective surface 405 is parallel to the emission surface 445, which teaches away from the reflective surface 410 not in parallel to the emission surface 445. However, the Examiner never asserted that the reflective surface 410 not be parallel to emission surface 445. Applicant also argues that there is no motivation to modify Wang by incorporating the feature of Morota et al (CN131779) because the emission surface of the light guide is not parallel to the surface 23. However, Morota et al was incorporated to modify the Wang- Miyashita combination. Miyashita et al (US 6011062) teaches a trapezoidal light output coupler with two inclined planes. Morota et al further teaches the claimed exit portion (output of 71a) to emit the image light to an outside of the light-guide member (see figure 37); and an extraction portion (21-23) configured to guide the image light to the exit portion and extract the image light; and wherein the extraction portion includes a plurality of structures, each structure including (see translation for figure 37): a first plane(22) being inclined relative to the exit portion, a second plane (23) being continuous to the first plane and parallel to the exit portion (see figure 37), and a third plane (21) being continuous to the second plane and inclined relative to the exit portion in a direction different from a direction in which the first plane being inclined relative to the exit portion (see figured 37 embodiment), with each structure, the first plane (21) is placed on an end of the second plane (23), which is closer to the incidence portion (light entrance portion) than the other end of the second plane (23), and a distance between the exit portion(output of 71a) and the second plane (23) at a first distance from the incidence portion is different (the 71a portion is inclined in figure 37) from a distance between the exit portion (output of 71a) and the second plane(23) , the second distance is longer (second end is a longer distance from the incident light) than the first distance (see figure 37 and entirety of translation). Further, Morota teaches designing the extraction portion to have flat surfaces between inclined surfaces. Essentially, Morota teaches the extraction configuration with a second planar reflective between the first and third inclined surfaces such that light exits the extraction portion that is a planar parallel surface( bottom of 71b) to the extraction prisms portion, and wherein the planar parallel surface is attached to a second portion of the exit portion (71a) that is inclined. Thus, the exit surface has two portions that encompass the exit surface. Thus, the rejection will be substantially repeated. 

Information Disclosure Statement
The information disclosure statement filed on 2/24/22 was considered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 

Claims 21- 23, 26-29 and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US8189263) in view of Miyashita et al (US6011602), further in view of Morota et al (CN1319779).
Regarding claim 21, Wang teaches a light guide member comprising:
an incidence portion (240, 220) to receive an image light (col. 5, lines 55-58);
an exit portion (245) to emit the image light to an outside of the light-guide member (col. 4, lines 1-10); and 
an extraction portion (210,225) configured to guide the image light to the exit portion (245) and extract the image light; and
wherein the extraction portion includes a plurality of structures, each structure including:
a first plane(vertically connected between 415 and 410) being inclined relative to the exit portion, a second plane (top 410) being continuous to the first plane and parallel to the exit portion (see figured 4a), and
a third plane (inclined 405) being continuous to the second plane (top 410) and inclined relative to the exit portion in a direction different from a direction in which the first plane being inclined relative to the exit portion (see figured 4a), with each structure, the first plane is placed on an end of the second plane, which is closer to the incidence portion (240,220) than the other end of the second plane (see figure 2 and 4a), and a distance between the exit portion(245) and the second plane at a first distance from the incidence portion (220,240) is different from a distance between the exit portion (245) and the second plane at a second distance from the incidence portion (220,240), the second distance is longer than the first distance.
However, Wang teaches the first plane is vertical to the exit portion and not inclined (i.e. like a right-angle trapezoidal structure); and Wang also fails to specifically disclose a distance between the exit portion and the second plane at a first distance from the incidence portion is different from a distance between the exit portion and the second plane at a second distance from the incidence portion, the second distance is longer than the first distance.
	A trapezoidal coupler with two inclined surfaces in a direction different from each other is known in the art.
	In the same field of endeavor, Miyashita et al teaches a trapezoidal shape projection from a light coupler which include a plurality of structures, each structure including: a first plane(slanted first side) being inclined, a second plane (top ) being continuous to the first plane and parallel (see figures 10a-10b), and
a third plane (slanted second side) being continuous to the second plane (top) and inclined in a direction different from a direction in which the first plane being inclined (see figures10a-10bi; col. 15, lines 58-67 and col. 16, lines 1-16). Thus, Miyashita teaches a trapezoidal light output coupler with two inclined planes. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Wang, to include the trapezoidal structure, as taught by Miyashita et al, in a light extraction portion to maintain uniform light intensity and provide ease of manufacturing. 
However, Wang-Miyashita combination fails to specifically disclose a distance between the exit portion and the second plane at a first distance from the incidence portion is different from a distance between the exit portion and the second plane at a second distance from the incidence portion, the second distance is longer than the first distance.

Morota et al teaches a light guide member comprising: an incidence portion (display light input) to receive an image light (figure 37); an exit portion (output of 71a) to emit the image light to an outside of the light-guide member (see figure 37); and an extraction portion (21-23) configured to guide the image light to the exit portion and extract the image light; and
wherein the extraction portion includes a plurality of structures, each structure including (see translation for figure 37):
a first plane(22) being inclined relative to the exit portion, a second plane (23) being continuous to the first plane and parallel to the exit portion (see figure 37), and a third plane (21) being continuous to the second plane and inclined relative to the exit portion in a direction different from a direction in which the first plane being inclined relative to the exit portion (see figured 37 embodiment), with each structure, the first plane (21) is placed on an end of the second plane (23), which is closer to the incidence portion (light entrance portion) than the other end of the second plane (23), and a distance between the exit portion(output of 71a) and the second plane (23) at a first distance from the incidence portion is different (the 71a portion is inclined in figure 37) from a distance between the exit portion (output of 71a) and the second plane(23) at a second distance from the incidence portion, the second distance is longer (second end is a longer distance from the incident light) than the first distance (see figure 37 and entirety of translation). Morota teaches designing the extraction portion to have flat surfaces between inclined surfaces. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Wang-Miyashita, to include a waveguide with extraction portions designed to improve emission efficiency and 
	As discussed above, Morota et al was incorporated to modify the Wang- Miyashita combination. Miyashita et al (US 6011062) teaches a trapezoidal light output coupler with two inclined planes. Morota et al further teaches the claimed exit portion (output of 71a) to emit the image light to an outside of the light-guide member (see figure 37); and an extraction portion (21-23) configured to guide the image light to the exit portion and extract the image light; and wherein the extraction portion includes a plurality of structures, each structure including (see translation for figure 37): a first plane(22) being inclined relative to the exit portion, a second plane (23) being continuous to the first plane and parallel to the exit portion (see figure 37), and a third plane (21) being continuous to the second plane and inclined relative to the exit portion in a direction different from a direction in which the first plane being inclined relative to the exit portion (see figured 37 embodiment), with each structure, the first plane (21) is placed on an end of the second plane (23), which is closer to the incidence portion (light entrance portion) than the other end of the second plane (23), and a distance between the exit portion(output of 71a) and the second plane (23) at a first distance from the incidence portion is different (the 71a portion is inclined in figure 37) from a distance between the exit portion (output of 71a) and the second plane(23) at a second distance from the incidence portion, the second distance is longer (second end is a longer distance from the incident light) than the first distance (see figure 37 and entirety of translation). Further, Morota teaches designing the extraction portion to have flat surfaces between inclined surfaces. Essentially, Morota teaches the extraction configuration with a second planar reflective between the first and third inclined surfaces such that light exits the extraction portion that is a planar parallel surface( bottom of 71b) to the extraction prisms 
Regarding claim 22, Wang teaches the light-guide member according to claim 21, wherein the extraction portion further includes another plane (plane between each trapezoid) between the plurality of structures (see figure 4a). Miyashita also teaches a plane space between each trapezoidal structure of the coupler (see figures 2 and 10a-10b).
Regarding claim 23, Wang teaches the light-guide member according to claim 21,
wherein in the extraction portion, the plurality of structures is adjacent to each other (see figure 4a and 2a).  Also see figures 2 and 10a-10b of Miyashita.
Regarding claim 26, Wang-Miyashita-Morota combination fails to specifically disclose the light-guide member according to claim 21, wherein a width of at least one second plane (top 410) of the extraction portion satisfies a conditional formula below:
0.5 mm < w < 3.0 mm,
where w is the width of the at least one second plane. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include a range of values for the widths, since size/dimensions and angular orientation of the extraction portions determines specific transmission and reflectance behaviors, and since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 27-28, Wang fails to specifically disclose the light guide member according to claim 21, each of the second planes of the extraction portion have different widths (claim 27) or wherein each of the first planes of the extraction portion has different widths (claim 28) Miyashita further teaches the structures can 
Regarding claim 29, Wang teaches the light-guide member according to claim 21, the light guide according to claim 1, wherein each of the first planes of the extraction portion of the light-guide member has a coating that reflects the image light (see col. 7, lines 1-5).
Regarding claim 35, Wang teaches a virtual image display device comprising: a light source to emit light (display light); the image display element (720) to receive the light emitted from the light source and output image light of a display image to be displayed as a virtual image;
a collimator optical system(col. 9,lines 30-46) to emit the image light output from the image display element; and the light guide according to claim 21 to guide and emit the image light emitted from the collimator optical system (see figures 7 ).
Regarding claim 36 (New), the light-guide member according to claim 21, wherein a length of the first plane in the direction perpendicular to the second plane is different from a length of the third plane in the direction perpendicular to the second pane (Wang teaches the third plane has a portion of a perpendicular length different from the perpendicular length of the second plane) .
Regarding claim 37 (New), Wang teaches the light-guide member according to claim 21, wherein a first angle (90 degrees) between the first plane and the second plane (410) is smaller than a second angle (greater than 90 degrees-see figure 4a) between the third plane (405) and the second plane (410).

Claims 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al(US8189263) in view of  Miyashita et al (US6011602) further in view of Morota et al (CN1319779) in view of Wang (US8665178)
Regarding claim 30, Wang-Miyashita-Morota combination fails to specifically disclose the light-guide member according to claim 29, wherein a reflective index of the coating of each of the first planes increases with distance from the reflective portion to each of the first planes.
In the same field of endeavor, Wang (US8665178) teaches the light guide according to claim 9, wherein a reflective index of the coating (224) of each of the first planes increases with distance from the reflective portion (118) to each of the first planes (col. 3, lines 55-67).
	Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature to control the percentage of the reflected image light into the user’s viewing range.


Claims 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al(US8189263) in view of  Miyashita et al (US6011602), further in view of Morota et al (CN1319779) in view of Pascal et al (US20100260455).
Regarding claim 31-32, Wang teaches a virtual image optical system comprising: and the light guide member according to claim 21; 
the image display element (720) to output image light of a display image; and a collimator optical system(col. 9,lines 30-46) to emit the image light output from the image display element-see figure ; and wherein each of the incidence portion and exit portion of the light guide is a planar surface (claim 32; see figure 2a of Wang). The Wang –Miyashita-Morota combination fails to specifically disclose wherein an optical axis of the collimator optical system is inclined relative to the exit portion of the light guide member.
In the same field of endeavor, Pascal teaches a virtual image optical system comprising: the light guide (1.5) according to claim 21; the image display element (1.1) to output image light of a display image; and a collimator optical system (1.2) to emit the image light output from the image display element (see figure 1) wherein an optical axis of the collimator optical system is inclined relative to the exit portion of the light guide member and  wherein each of the incidence portion and exit portion of the light guide is a planar surface (claim 32; see figure 1). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature as functionally equivalent structure for inputting light into an eye guide system.
Regarding claim 33, Wang teaches he virtual image optical system according to claim 31, wherein the incidence portion (240,220) of the light-guide member projects beyond a plane of the exit portion (see figure 3). 
Regarding claim 34, Wang-Miyashita-Morota-Pascal combination fails to specifically disclose the virtual image optical system according to claim 31, wherein a F number of the collimator optical system satisfies conditional formula (1) below:(1) 1.5 < F number < 3.0. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide a collimator with F-number that allows the image light impinge the light guide incident surface area with proper focus/image sharpness; and since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.
Allowable Subject Matter
Claim 38 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li et al (US7969531) teaches multi-function light guide. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH